Citation Nr: 1301721	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-39 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO granted service connection for hepatitis C, and assigned an initial rating of 10 percent for this disability, effective from August 27, 2007.  The Veteran appeals for a higher initial rating.

The Virtual VA paperless claims processing system includes records of VA treatment not associated with the paper claims file.  These records were listed as evidence considered in a June 2012 Supplemental Statement of the Case.
 
The Veteran provided testimony at an October 2012 hearing before the undersigned Veterans Law Judge.  The Veteran chose to proceed at the hearing without the benefit of a representative from The American Legion, the Veterans Service Organization currently representing him before VA.  A transcript of the hearing is associated with the claims file.

The issues of service connection for diabetes mellitus and thyroid disability, claimed as secondary to service-connected hepatitis C, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  However, as discussed below, they are inextricably intertwined with the issue on appeal.  Thus, appropriate action will be referenced in the REMAND section of this document.

Also, at the October 2012 Board hearing, an application (signed in June 2012) for entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU) was received.  The Veteran contended in the application that he was unemployable due to service-connected posttraumatic stress disorder (PTSD) and depression.  As he is not claiming unemployability due to service-connected hepatitis C, which is the disability for which he is seeking a higher rating in this appeal, the Board will not consider the claim for a TDIU as part and parcel of the currently appealed claim and does not consider the claim for a TDIU as currently within its jurisdiction.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU claim found to be part and parcel of appealed claim for increased rating for PTSD where there was evidence of unemployability based on the underlying disability of PTSD).  However, the matter of entitlement to a TDIU is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his October 2012 Board hearing, the Veteran submitted evidence, much of which was duplicative of evidence previously received, but some of which was not duplicative, in support of his claim for a higher initial rating for hepatitis C.  The Veteran was advised of the option of submitting a waiver of initial consideration of the newly received evidence at the Board hearing (see October 2012 Board hearing transcript, page 7), but did not do so.  Accordingly, the matter must be remanded to the RO/AMC for initial consideration of the newly received evidence and issuance of a Supplemental Statement of the Case.  See 38 C.F.R. §§ 19.31 (Supplemental Statement of the Case), 20.1304(c) (submission of additional evidence following certification of an appeal to the Board).  

Additionally, at his October 2012 Board hearing, and in correspondence dated June 20, 2012 (but received by the Board in October 2012), the Veteran provided clarification that he was raising claims of service connection for diabetes mellitus and for thyroid disability, both claimed as secondary to service-connected hepatitis C.  In specific, the Veteran asserts that he has diabetes mellitus and thyroid disability that resulted from a ferritin serum buildup that was a result of liver dysfunction attributable to service-connected hepatitis C.   

In addition, in a June 8, 2012, deferred rating decision, the RO noted that if the Veteran did clarify that he sought service connection for diabetes mellitus on a secondary basis (as he subsequently did), the RO would need to also address service connection on a presumptive basis based on Thailand service, providing appropriate notice, and noting that the Veteran was a security policeman in Thailand from 1967 to 1968.  This would presumably involve a determination as to whether the Veteran was exposed to Agent Orange during his period of duty in Thailand.  Thus, this aspect of the claim is also raised by the record.

The Board notes that the symptoms which the Veteran attributes to hepatitis C and which are set forth in the rating criteria for hepatitis C potentially overlap with the rating criteria for dysfunction of the thyroid, and with the rating criteria for diabetes mellitus.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 (hepatitis C); 38 C.F.R. § 4.119, Diagnostic Codes 7900-7905 (re: disorders of the thyroid) and Diagnostic Code 7913 (diabetes mellitus), particularly as they relate to weight loss, diet restrictions, and symptoms related to weakness, loss of strength, etc.  As a result, the Board finds that the claims for service connection for diabetes mellitus and thyroid disability are inextricably intertwined with the currently appealed claim for a higher initial rating for hepatitis C.  The Board will therefore request that adjudication of those claims take place in conjunction with further development and adjudication of the Veteran's claim for a higher initial rating for hepatitis C.  See generally Gurley v. Peake, 528 F.3d 1322 (2008) (remand of inextricably intertwined claims warranted for reasons of judicial economy even in absence of administrative error).  

The Board further notes that a November 2011 VA examination report contained certain discrepancies directly relevant to the rating criteria for hepatitis C, for which the RO obtained only limited clarification in May 2012 from the nurse-practitioner who conducted the examination.  As a result, and also in consideration of some of the unusual medical contentions in this appeal, the Board finds that the Veteran should be afforded a new VA examination with a physician with expertise in an appropriate field of medicine.  See 38 C.F.R. § 4.2 (examination reports-corrective action).

The Veteran has indicated that he has been unemployed for approximately five years, since December 2007, and has submitted evidence that he began receiving Social Security Administration (SSA) benefits effective from September 2010.  However, the records received indicate that the Veteran is receiving SSA retirement benefits, not SSA disability benefits.  The RO/AMC should seek clarification as to whether the Veteran ever sought or was in receipt of SSA disability benefits.  If so, the relevant SSA records should be sought.  See 38 U.S.C.A. § 5103A(a)-(c).

Also, at his October 2012 Board hearing, the Veteran indicated he had begun to receive primary care medical treatment from a new provider approximately three months prior to the hearing.  The RO/AMC should seek to obtain any additional relevant records of treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Conduct all necessary notice, development and adjudication with respect to the Veteran's claim for service connection for diabetes mellitus, both as secondary to service-connected hepatitis C, and on a presumptive basis based on his service and possible exposure to Agent Orange as a security policeman in Thailand in 1967 and 1968, as referenced in a June 2012 RO deferred rating decision.

2. Conduct all necessary notice, development and adjudication with respect to the claim for service connection for thyroid disability, claimed as secondary to service-connected hepatitis C.

3. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for hepatitis C for the period from 2007 forward, but which may not have been previously received by the RO, to include any relevant records of private or VA treatment from May 2012 forward.
 
After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
4. Seek clarification from the Veteran as to whether he ever sought or was in receipt of SSA disability benefits, prior to his receipt of SSA retirement benefits in September 2010.  If so, seek to obtain the relevant medical evidence and records of disability benefits adjudication from the SSA.

5. Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination with a PHYSICIAN with expertise in an appropriate field of medicine.

The purpose of the examination is to determine the current severity of the Veteran's service-connected hepatitis C.

The RO/AMC must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed.

If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations.  All indicated tests and studies must be performed.

The examiner must take a history from the Veteran as to the nature and symptoms of his hepatitis C from approximately August 2007 forward.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

The examiner must state whether or the extent to which the Veteran has symptoms of fatigue, malaise, and anorexia attributable to hepatitis C.

The examiner must indicate whether the Veteran has daily fatigue, malaise, and anorexia attributable to hepatitis C.

The examiner must state whether, and if so, the frequency with which, the Veteran has incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgias, and right upper quadrant pain) attributable to hepatitis C.

The examiner must state whether, and if so, the extent to which, the Veteran has experienced weight loss and hepatomegaly attributable to hepatitis C.

The examiner must state whether the Veteran has experienced near-constant debilitating symptoms of hepatitis C (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgias, and right upper quadrant pain).


The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

6. Readjudicate the issue on appeal.  

The evidence considered must include the additional evidence received at the Board in October 2012.

If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



